Case: 12-3206     Document: 27     Page: 1    Filed: 10/30/2013




            NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                 GRETA D. CRAWFORD,
                      Petitioner,

                              v.

       MERIT SYSTEMS PROTECTION BOARD,
                    Respondent.
               ______________________

                         2012-3206
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DE315H110384-I-1.
                 ______________________

                       ON MOTION
                   ______________________

                        PER CURIAM.
                         ORDER
     Greta D. Crawford moves for her petition for review to
 be transferred to the district court in light of Kloeckner v.
 Solis, 133 S. Ct. 596 (2012). The Merit System Protection
 Board responds. Crawford replies.
    This case is unlike Kloeckner because Crawford’s
 appeal was dismissed by the Board for lack of jurisdiction.
Case: 12-3206      Document: 27      Page: 2   Filed: 10/30/2013



 2                            GRETA CRAWFORD    v. MSPB



 This court has explained that it maintains jurisdiction “to
 review a Board determination that an employee’s case is
 not appealable to the Board, regardless of whether the
 employee sought to raise claims of agency discrimination.”
 Conforto v. Merit Sys. Prot. Bd, 713 F.3d 1111, 1118 (Fed.
 Cir. 2013). Thus, jurisdiction lies with this court.
    Crawford also again requests that she be permitted to
 submit a non-conforming informal brief.
       Upon consideration thereof,
       IT IS ORDERED THAT:
       1) The motion to transfer is denied.
      2) The motion to file a nonconforming brief is denied.
 Crawford must submit a corrected brief prepared on
 Federal Circuit Form 11 (form enclosed) within 28 days of
 the date of this order. The Board should calculate its due
 date from the date of filing of the petitioner’s brief when it
 is filed on the required form. If Crawford does not file a
 corrected brief by that date, her petition will be dismissed.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk

 s25